Ingraham, P. J. (dissenting):
I think the decree of the Probate Court of the State of California as affecting property actually within that' State and subject to its jurisdiction was a proceeding in rem by which it was adjudicated that the devolution of that property upon the death of the testator *392was under the laws of the State of California and not under the laws of this State; and that such decree judicially established that fact so that no transfer tax could be imposed upon such property by this State. It apparently has been adjudged by the courts of the State of California in a proceeding in which the court had jurisdiction that the decedent was at the time of his death a resident of that State. Assuming that that decree was not an adjudication binding, upon the courts of this State as to the residence of the ■ decedent or the right of the courts of this State to administer upon his estate as affecting property within this State, it was such an ' adjudication as was conclnsive^pon the title of the-property within the State of California, and while that adjudication stands iinreversed it is conclusive as to the- property within that State over which the court had jurisdiction.’ Accepting this adjudication as .final so far as the property.-within the'State of California was affected the courts of this State cannot declare "that the property which was actually distributed under that decree passed under the " intestate laws of this State "so that a tax could be imposed upon the transfer of such property.
I, therefore, dissent.
■ Order reversed, with ten dollars costs and disbursements, and proceeding remitted to surrogate for further action in accordance with the opinion of this court.